FILED
                              NOT FOR PUBLICATION                          MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SANDRA MARGARITA AMAYA-                          No. 10-71513
PALACIOS; et al.,
                                                 Agency Nos.         A099-537-013
               Petitioners,                                          A099-537-014
                                                                     A099-537-015
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Sandra Margarita Amaya-Palacios, and her sons, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

sustaining respondent’s appeal from an immigration judge’s decision granting their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We grant the petition for review and remand.

      In denying petitioners’ asylum and withholding of removal claims, the BIA

found petitioners failed to establish a well-founded fear of future persecution on

account of a protected ground. When the BIA issued its decision, it did not have

the benefit of either this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d
1081, 1083 (9th Cir. 2013) (en banc) (recognizing witnesses who testify against

gang members may constitute a particular social group) and Cordoba v. Holder,

726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we remand petitioners’ asylum and withholding of removal claims to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach petitioners’

remaining challenges to the BIA’s denial of asylum or withholding of removal at

this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    10-71513